TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00723-CV


                                         C. L. V., Appellant

                                                  v.

                 Texas Department of Family and Protective Services, Appellee




             FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
    NO. D-1-FM-14-006935, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING


                                             ORDER

PER CURIAM

               The reporter’s record in this appeal was originally due to be filed on November 30,

2015. By request to this Court dated December 1, 2015, Chavela Crain requested an extension of

time.

               The Texas Rules of Appellate Procedure prohibit this Court from granting extensions

of over 10 days for the filing of reporters’ records in accelerated appeals, including those from suits

for termination of parental rights. See Tex. R. App. P. 35.3(c). Further, any extensions of time

granted for the filing of the reporters’ records may not exceed 30 days cumulatively. See Tex. R.

App. P. 28.4(b)(2). Accordingly, Chavela Crain is hereby ordered to file the reporter’s record in

this case on or before December 18, 2015. If the record is not filed by that date, Crain may be

required to show cause why she should not be held in contempt of court.
              It is ordered on December 8, 2015.



Before Chief Justice Rose, Justices Pemberton and Field